DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Winternitz on 1/12/22.

The application has been amended as follows: 
Cancel claims 63, 65.
              Claim 29, line 5 after “conveying fluid” delete “to the food container” and insert –into the food container via an inlet disposed in the inner volume of the thermal container and after inserting the food container in the inner volume, the fluid being heated by the first heating element prior to being conveyed to the food container--.
Claim 40, line 9 after “conveying fluid into the food container” insert -- via an inlet disposed in the inner volume of the thermal container and after inserting the food container in 
	Claim 47, line 6 delete “water” and insert –fluid--.
	Claim 47, line 7 delete both instances of “water” and insert –fluid—in each instance.
	Claim 47, line 9 delete “water” and insert –fluid--.
	Claim 47, line 10 delete “water” and insert –fluid--.
	Claim 48, line 2 delete “the draining the water from the food container includes”.
	Claim 48, line 3 delete “water” and insert –fluid--.
	Claim 64, line 1 delete “63” and insert –29--.
	Claim 66, line 1 delete “65” and insert –40--.

Allowable Subject Matter
Claims 29-30, 33-41, 44-49, 51-57, 59-62, 64, 66 are allowed.
In addition, the Obviousness Double Patenting rejections have been overcome by the new claim limitations.
The following is an examiner’s statement of reasons for allowance: the method of independent claims 29, 40 define over the prior art of record because the prior art does not teach, suggest, or render obvious conveying the fluid to the food container via an inlet disposed in the inner volume of the thermal container and after inserting the food container in the inner volume, the fluid being heated by the first heating element prior to being conveyed to the food container.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/DREW E BECKER/Primary Examiner, Art Unit 1792